Citation Nr: 0430213	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He is a combat veteran who is also a recipient of the 
Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2002 and May 2002 by the Department of Veterans Affairs 
Regional Office (RO) in Chicago, Illinois.  These decisions 
denied entitlement to service connection for residuals of 
asbestos exposure, claimed by the veteran as a lung 
condition.

For good cause shown, namely the veteran's age, a motion to 
advance this case on the Board's docket has been granted 
under the authority of 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).

This matter was previously before the Board in February 2004, 
at which time it determined that additional development of 
the claim was required prior to any appellate review.  
Accordingly, the Board remanded the matter in February 2004, 
in order to attempt to obtain additional medical records, if 
available, as well as to obtain a medical opinion concerning 
an alternate theory of entitlement raised by the veteran: 
that his combat duty, including exposure to gunpowder smoke 
and service in wet conditions, as well as treatment for 
pneumonia and malaria in service, is related to his currently 
diagnosed respiratory disorder(s).  The Board is satisfied 
that the requested development is now complete, such that the 
Board may proceed with a complete decision on this matter 
below.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  No chronic respiratory disorder was documented in service 
or within an applicable presumptive period afterwards, nor 
may any currently diagnosed respiratory disorder be related 
to any incident of the veteran's active service, to include 
asbestos exposure, as well as combat duty activities 
involving exposure to gunpowder smoke and to wet conditions.


CONCLUSION OF LAW

A respiratory disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
are applicable to this claim.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Regarding the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, at 121, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  
Further, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Pelegrini II at 120-123.

In this case, the veteran's claim for entitlement to service 
connection for a respiratory disorder, as related to asbestos 
exposure in service, was received in February 2001, after 
enactment of the VCAA.  With that application, the veteran 
identified and provided certain private treatment records as 
relevant to the claim.  The veteran otherwise identified only 
service records as pertinent to his claims.  In April 2002, 
the RO also obtained a VA examination to determine the 
existence and etiology of current respiratory disability.  

In May 2001, the RO sent the veteran an asbestos exposure 
questionnaire, asking him to provide a response to the 
questions in order to aid the RO in developing his claim.  He 
filed a response later that month.  

In the initial February 2002 rating action, the RO listed the 
evidence considered and the regulatory criteria necessary to 
establish entitlement to service connection, and then 
specified in its reasons and bases that the denial was based 
upon the lack of a documented relationship between currently 
diagnosed respiratory disability and asbestos exposure in 
service.  The RO advised the veteran that in part, this was 
due to his failure to report for a VA examination.    

Then, the RO released a new rating decision in May 2002, 
after the veteran presented for a VA examination in April 
2002.  In this rating decision, the RO listed additional 
evidence considered, including more private medical records 
and the results of the VA examination.  The RO noted that the 
veteran's service medical records did not record treatment 
for pneumonia, and that the private medical reports noted 
several current respiratory diagnoses.  The RO told the 
veteran that, however, based upon the opinion of the VA 
examiner, his claim would remain denied.  The RO advised the 
veteran that the VA examiner did diagnose current respiratory 
disability, but also indicated that it was not likely related 
to his relatively minimal asbestos exposure in service.  The 
RO further notified the veteran that it was the VA examiner's 
opinion that certain components of his current respiratory 
disability were at least as likely as not related to his 
admitted history of tobacco use.  

In May 2002, the veteran provided a statement indicating his 
belief that, in addition to asbestos exposure, his current 
respiratory problems might be related to in-service treatment 
for jaundice, yellow fever, or malaria, or to his exposure to 
gunpowder smoke and wet conditions in combat.

In the December 2002 statement of the case, the RO again 
presented the veteran with a list of the evidence evaluated 
for his claim, a timeline of the history of his claim, and 
the text of certain VA regulations pertinent to his claim, 
including: 38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. 
§ 3.159 (VA assistance in developing claims); and 38 C.F.R. 
§ 3.303 (principles relating to service connection).  
38 C.F.R. Part 3 (2003).  The RO again informed the veteran 
of the reasons for which his claim remained denied.  See 
38 U.S.C.A. §§ 5102, 5103.  The statement of the case 
reiterated that service connection was denied based on the 
absence of competent evidence of a relationship between 
currently diagnosed disability and service.

In February 2004, the Board remanded the claim for additional 
development, including the analysis of additional theories of 
causation raised by the veteran in May 2002.

Then, in a letter dated in February 2004, VA informed the 
veteran of its expanded duties to notify and assist, 
explained that it was developing his claim pursuant to the 
latter duty, requested that the veteran submit any pertinent 
evidence he had to support his claim, and indicated that it 
would assist the veteran in obtaining and developing this 
evidence, provided he identified the source(s) of the 
evidence.  VA also notified the veteran as to what the 
evidence needed to show to satisfy his claim, namely: (1) an 
injury in service or a disease that began in or was made 
worse during service, or an event in service causing injury 
or disease; (2) a current physical or mental disability; and, 
(3) a relationship between the current disability and the 
injury or disease in service.  As to element (1), the RO 
further informed the veteran that some disorders, even though 
not explicitly shown in service, may be determined to have 
been incurred in service, namely certain presumptive 
conditions.  In conjunction with these elements, the RO 
advised the veteran as to the type of evidence that was 
required to support each element, what steps it would take to 
obtain this evidence, and what evidence the veteran should 
provide.   

In the February 2004 letter, VA explained that it was 
required to make reasonable efforts to assist the veteran in 
obtaining evidence in support of his claim, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.    

The RO told the veteran in February 2004 that it needed 
certain evidence from him.  The RO advised the veteran that 
evidence of the following would be helpful to his claim: the 
dates and other circumstances of treatment for his disorder 
in service;  statements from persons who knew him in service 
and knew of the disorder at that time; statements from 
service medical personnel; employment physical or insurance 
examination reports; medical evidence of treatment for his 
disorder since service; and pharmacy prescription records.  
The RO advised the veteran that he could sign and return a 
release form to the RO so that it could obtain any such 
records.  To further aid with his claim, the RO informed the 
veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain for 
him, and asked the veteran to send in any evidence in his 
possession that the RO needed for his claim.  

Then, in a September 2004 supplemental statement of the case, 
the RO advised the veteran of additional evidence that had 
been obtained for his claim.  The RO noted that additional 
service medical records could not be located for the veteran.  
The RO informed the veteran that his claim was still denied, 
based upon a follow-up opinion from the April 2002 VA 
examiner in September 2004.  The RO advised the veteran that 
the VA examiner stated that it was not likely that his 
current respiratory problem, mainly presenting as 
hyperaeration, was related to activities of his military 
service, including short-lived exposure to wet conditions or 
gunsmoke.  The RO further noted that the VA examiner had 
commented that cigarette smoking, as documented in the 
veteran's case, was a known cause of hyperaeration of the 
lungs.   

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to provide any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.

The Board acknowledges that because the February 2004 VCAA 
notice was not provided to the veteran prior to the initial 
RO determinations in February 2002 and May 2002, the timing 
of this notice does not comply with the express requirements 
of the law.  The Board notes, however, that the only way the 
RO could provide notice prior to initial adjudication of the 
veteran's claim would be to vacate the prior adjudication and 
to nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result, forcing the veteran 
to begin the appellate process anew.  

The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  There is, 
therefore, no adverse determination to overcome by virtue of 
specific notice having been provided only after the initial 
determination was made.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
veteran was fully advised consistent with the governing legal 
authority, and was provided the appropriate opportunity to 
respond to this notice.  The Board therefore finds that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error, and that VA has satisfied the VCAA's 
duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  In 
particular, VA sought to obtain all treatment records 
referenced by the veteran.  To that end, private medical 
records as identified by the veteran from S. B., M.D., dated 
from June 2000 to March 2002, have been obtained and 
associated with the claims file in support of this appeal, as 
well as the veteran's service personnel and medical records.  
Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the veteran's claim.  38 U.S.C.A. § 
5103A(d).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2003) (emphasis added).  Accordingly, in this 
case, the veteran was afforded a VA examination in April 
2002, and he also underwent appropriate diagnostic testing in 
conjunction with this evaluation.   Further, the VA examiner 
was provided with the claims file again in September 2004, so 
that he could provide an opinion regarding additional 
causative theories raised by the veteran in May 2002.


The Board observes that although the veteran identified other 
possibly available evidence for consideration in his appeal - 
service medical records of treatment at a hospital in New 
Zealand - the record reflects that the RO attempted to 
retrieve such records through appropriate avenues without 
success (the National Personnel Records Center).  And, 
although a private medical report refers to evaluation at the 
Mayo Clinic, the veteran has not requested that this report 
be obtained in support of his claim with provision of 
appropriate authorization for VA to do so, nor has he 
supplied this record of evaluation.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran, and that the 
record is now ready for appellate review. 

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.  If there is no evidence of a 
chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The evidence now of record includes the veteran's available 
service medical and personnel records, private treatment 
records from Dr. B., dated from June 2000 to March 2002, a VA 
examination report dated in April 2002, and a VA supplemental 
opinion dated in September 2004.  The record also contains 
written statements and argument provided by the veteran and 
his representative in support of the claim.  In reaching its 
decision, the Board has carefully reviewed, considered, and 
weighed the probative value of all of this evidence.

For the reasons listed below, the Board finds that the 
veteran's claim does not warrant service connection.

The veteran has filed a claim for entitlement to service 
connection for a respiratory disorder.  He avers that this 
disorder developed as a result of in-service treatment for 
pneumonia, jaundice, yellow fever, or malaria, or because of 
his in-service exposure to asbestos, or because of in-service 
exposure to gunpowder smoke or wet conditions while in 
combat.  He states that he has had difficulty breathing for 
years.

The record reflects that the veteran served on active duty 
from July 1942 to October 1945.  He is a combat veteran.  The 
Board does not question the likelihood of the veteran's 
claimed exposure to asbestos, gunpowder smoke, or wet 
conditions in service.

The veteran's service medical records indicated that he 
entered service with no record of any respiratory problems, 
as noted in his July 1942 physical examination report, 
including a normal (negative) chest X-ray evaluation.  During 
service, he was treated in May 1943 for malaria, for four 
days, before returning to duty.  The veteran returned in 
August 1943 with a second episode of malaria, and he was 
treated for seven days before returning to duty.  This August 
1943 record also notes treatment for jaundice in March 1943.  
At the time of the veteran's discharge examination in October 
1945, however, there was no report or record of respiratory 
problems, and an X-ray evaluation of the chest was again 
negative.

After service, there is no documented record of treatment in 
the claims file for respiratory problems until approximately 
1995, around 50 years after the veteran's departure from 
active duty.  

Dr. B.'s private treatment records concerning the veteran, 
dated from June 2000 to March 2002, state that he began 
treating the veteran in approximately 1995 for several 
respiratory problems.  A January 2001 report noted that the 
veteran did not smoke.  Dr. B.'s current diagnoses include: 
chronic obstructive pulmonary disease; pulmonary fibrosis, 
cor pulmonale; and recurrent pneumonia.  Dr. B. did not 
provide an opinion regarding the etiology of the veteran's 
current respiratory problems.

In response to a May 2001 asbestos questionnaire from the RO, 
the veteran reported that his bunks on ship were directly 
below asbestos-covered pipes.  He stated that prior to 
service, he worked as a truck driver hauling livestock, and 
that after service, he was a bulldozer operator and also ran 
a small family farm.  He reported that he smoked while in 
service and about five years afterwards, when he quit.  He 
noted that he never smoked more than one pack a day, and that 
he had not smoked in over 45 years.

In April 2002, the veteran was afforded a VA respiratory 
examination.  In the examination report, the examiner noted 
review of the claims file with service medical and private 
treatment records.  The examiner obtained a history from the 
veteran and conducted a clinical examination with appropriate 
testing.  The veteran reported a history of smoking since age 
20, up to a maximum of two packs per day until he quit at age 
67.  The examiner observed that a concurrent chest X-ray 
evaluation revealed some pleural thickening in the left 
costophrenic angle and mild atelectasis at the base of the 
right lung, but did not report pulmonary fibrosis.  The 
examiner's pertinent diagnoses were moderate obstructive and 
moderate restrictive pulmonary disease.  He noted that 
pulmonary fibrosis was reported by the veteran's treating 
physician, and stated that this disease is an end-stage 
condition of multiple etiologies, frequently seen in patients 
working in dusty conditions, including asbestos exposure and 
very likely the dusty conditions of farming.  The examiner 
stated that pulmonary fibrosis is also seen in many 
infections and in other conditions.  The examiner concluded 
that the veteran's exposure to asbestos was minimal while in 
service, and therefore the restrictive portion of his lung 
condition is at least unlikely to be due to his potential 
asbestos exposure in service.  The examiner further opined 
that the obstructive component of the veteran's respiratory 
condition was at least as likely due to his history of 
tobacco abuse.

The April 2002 VA examiner provided a supplemental opinion in 
September 2004, in order to address other possible 
etiologies.  The examiner stated that the most recent chest 
X-ray report, dated in January 2004, documented hyperaeration 
and a stable nodular density in the left upper lobe.  He 
noted that again, there was no report of pulmonary fibrosis.  
The examiner stated that he had reviewed the claims file, and 
observed that VA needed an opinion as to whether the 
veteran's combat service, including exposure to gunpowder 
smoke and wet conditions, was the cause of his current 
respiratory disabilities.   He then opined that it was less 
likely as not that exposure to wet conditions produced the 
changes found on the pulmonary function tests and X-ray 
reports previously of record.  He also stated that whereas 
the veteran may have been exposed to gunpowder smoke, it was 
less likely as not that this exposure precipitated the 
hyperaeration noted on the most recent X-ray evaluation.  The 
examiner observed that this exposure was relatively short-
lived, especially as compared to the greater than 90 pack-
per-year history of tobacco smoking, which is a known cause 
of hyperaeration of the lungs.  The examiner stated that 
hyperaeration is also consistent with the veteran's previous 
diagnosis of chronic obstructive pulmonary disease.  He 
concluded that it must be considered less likely as not that 
the veteran's service experiences are the cause of his 
current respiratory disorders.

In light of all of the above, then, the Board will deny the 
veteran's claim for service connection for a respiratory 
disorder.  There is no evidence of any respiratory disorder 
in service, or until approximately 1995.  Although there is 
credible evidence of exposure to asbestos, gunpowder smoke, 
and wet conditions in service, the only medical (and 
uncontradicted) opinion of record discounts any relationship 
between this exposure and the veteran's currently diagnosed 
respiratory problems.  Moreover, although the veteran avers 
that malaria, jaundice, yellow fever, and pneumonia in 
service (of which only malaria and jaundice is mentioned in 
service treatment records, but not at discharge) could be the 
cause of his respiratory problems, there is no competent 
medical evidence of record to support such a connection.  

Furthermore, the VA examiner has specifically identified the 
most likely etiology for the veteran's current respiratory 
disorders: a long history of extensive cigarette smoking.  
The Board recognizes that the veteran submitted a statement 
to VA reporting that he only smoked in service and for five 
years afterwards at a maximum of one pack per day, but that 
he told the VA examiner that he smoked two packs per day 
until age 67.  The Board finds that it is more likely that 
the veteran reported his accurate smoking history when asked 
by a medical practitioner in person, and will therefore 
consider the basis for the September 2004 VA examiner's 
opinion to be sound.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and so it must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. Moreover, any presumption linking 
a respiratory disability to an incident of service is clearly 
and convincingly rebutted.


ORDER

Service connection for a respiratory disorder is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



